Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Claim 1
	line 3, the word -- on -- should be inserted after the word “layer”.

	line 9, the word -- a -- should be inserted after the word “form”.

Claim 11
	line 5, the word “Electrochemical” should be amended to the word -- electrochemical --.
	Each claim begins with a capital letter and ends with a period (MPEP § 608.01(m)).

Appropriate correction is required.

Claim Rejections - 35 USC § 112
I.	Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for electrochemical etching, does not reasonably provide enablement for chemical or mechanical etching.  The specification does 

not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Claim 1
	lines 14-15, recite “S6: etching the carbon nanotube-reinforced copper-nickel alloy to form the nanoporous nickel composite material”.

	Applicant’s specification discloses that “[i]n step S6, the carbon nanotube-reinforced copper-nickel alloy is used as a working electrode in a three-electrode system for the electrochemical etching” (pages 9-10, [0030]). 
The present claims are more generic than what is disclosed and what is disclosed is not representative of the overall broadness of what is presently claimed.

II.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
	line 14, it appears that “the carbon nanotube-reinforced copper-nickel alloy” is the rolled and annealed carbon nanotube-reinforced copper-nickel alloy recited in claim 1, line 13. However, the claim language is unclear as to whether it is.


Claim 3
	line 1, “the electroplating process” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 
1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

Claim 4
	lines 1-2, “the electroplating process” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

Claim 7

	line 1, “the electroplating process” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

Claim 8
	lines 1-2, “the electroplating process” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

Claim 11
	line 3, it appears that the “the carbon nanotube-reinforced copper-nickel alloy” is the 

same as the degreased carbon nanotube-reinforced copper-nickel alloy recited in claim 11, line 2. However, the claim language is unclear as to whether it is.

	line 5, it appears that the “the carbon nanotube-reinforced copper-nickel alloy” is the same as the heat-treated carbon nanotube-reinforced copper-nickel alloy recited in claim 11, lines 3-4. However, the claim language is unclear as to whether it is.

	line 6, recite “FL only comprises carbon nanotubes and MoP2 nanoparticles”. 
	This claim limitation is floating and does not further limit any element recited in the claims.

III.	Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  
Claim 1
	lines 11-12, recite “S4: repeating steps S1 to S3 to obtain a carbon nanotube-reinforced copper-nickel alloy comprising a plurality of sandwich structures overlapped with each other”.

Claim 9
	lines 1-2, recite “wherein in step S4, each layer of the sandwich structure is obtained by 

repeating steps S1 to S3 and to obtain a plurality of sandwich structures”.

	The plurality of sandwich structures recited in claim 9 is not the subsequent mention of the plurality of sandwich structures recited in claim 1. Thus, it is unclear from the claim language what their relationship is.

IV.	Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  
Claim 1
	line 13, recites “rolling and annealing the carbon nanotube-reinforced copper-nickel alloy”.

Claim 11
	lines 3-4, recite “heat-treating the carbon nanotube-reinforced copper-nickel alloy to de-alloy the carbon nanotube-reinforced copper-nickel alloy”.

Claim 13
	lines 1-4, recite “wherein the step of heat-treating the carbon nanotube-reinforced copper-nickel alloy comprises: annealing the carbon nanotube-reinforced copper-nickel alloy in an inert 

atmosphere at a temperature ranged from 400 to 500 oC, and an annealing time is ranged from 20 to 24h”.

	The heat-treating recited in claims 11 and 13 is not the subsequent mention of the annealing recited in claim 1. Thus, it is unclear from the claim language what their relationship is.
	
V.	Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
Claim 1
	lines 14-15, recite “S6: etching the carbon nanotube-reinforced copper-nickel alloy to form the nanoporous nickel composite material”.

Claim 11
	line 5, recite “S53: Electrochemical etching the carbon nanotube-reinforced copper-nickel alloy”.

	Is there back to back etching of the carbon nanotube-reinforced copper-nickel alloy, i.e., from S53 to S6?

VI.	Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
Claim 1
	line 13, recites “S5: rolling and annealing the carbon nanotube-reinforced copper-nickel alloy”.

Claim 12
	lines 1-4, recite “wherein in step S52, before the heat-treating the carbon nanotube-reinforced copper-nickel alloy, the carbon nanotube-reinforced copper-nickel alloy is rolled by a manual rolling apparatus to reduce a thickness of the carbon nanotube-reinforced copper-nickel alloy”.

	Is the rolling before the heat-treating recited in claim 12 the same as or further limiting the rolling recited in claim 1? It is unclear from the claim language what their relationship is?

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Bahr et al. ("Composite Metallic Nanofoam Structures," 2016, pg. 1) is cited to teach 

alternating Ni and Cu layers to be alternately plated by varying the applied voltage (page 2, lines 20-21).
Chang et al. (“Formation of Nanoporous Nickel by Selective Anodic Etching of the Nobler Copper Component from Electrodeposited Nickel-Copper Alloys,” The Journal of Physical Chemistry C. (2008 Feb 7), Vol. 112, No. 5, pp. 1371-1376) is cited to teach the preparation of nanoporous nickel films by electrochemical deposition of Ni-Cu alloy followed by the selective anodic etching of the less-active component (Cu) from the alloy was studied in an aqueous solution containing Cu(II) and Ni(II) at room temperature (page 1371, abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 
Application Information Retrieval (PAIR) system.  Status information for published applications 

may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        April 6, 2021